Title: The George Joy Correspondence: The Presidential Years, 8 March 1809–30 March 1816 (Editorial Note)
From: 
To: 


Editorial Note
The case of George Joy and his 127 letters to JM offers a special problem in editorial discretion. Born in Massachusetts to a prominent merchant in the British colonial service, Joy was a young man when the Revolution broke out in Boston. While he did not share his father’s Loyalism, he and the entire family fled the upheaval, first visiting British-occupied New York (where George apparently was able to act on his own political sentiments by aiding American prisoners), then moving to Halifax, and finally to London. Unlike his brothers John and Benjamin, who after the war returned to Boston, Joy remained in Britain. Like them he became involved in business, but after 1805 he spent much of his time as a self-appointed champion of American neutral rights. Besides writing newspaper essays and pamphlets, Joy sent turgid letters of friendly advice to American leaders including JM, whom he had first written in 1791, and John Quincy Adams. In 1807, possibly because of this service and on the strength of recommendations from a number of Boston and New York merchants, Jefferson offered Joy the consulship at Rotterdam. Characteristically, the émigré chose to remain in London. He devoted part of the next seven years to hounding Sidmouth and Whitbread with letters and may have had some of the close contacts he claimed he had with important British officials. Meantime his notes to JM, at first a trickle, became a torrent, often exceeding in frequency and length the dispatches of both the American minister and consul in London. “During an extremely thorny decade in Anglo-American relations,” Bradford Perkins writes of Joy, this apologist “played an interesting and significant role” (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 2:60; John and Benjamin Joy to JM, 26 Apr. 1806, John Atkinson et al. to JM, 27 Mar. 1806, and T. H. Perkins et al. to JM, 26 Apr. 1806 [DNA: RG 59, Letters of Application, 1801–9]).
Yet one can easily overestimate the value of Joy’s letters. No doubt JM read them, and in parts of them he may have placed credence. But during his presidency he refused to acknowledge this voluble observer and would-be participant in Anglo-American diplomacy. One plausible reason was that JM did not trust Joy. Earlier, in April 1806, JM had replied to a Joy letter on the Essex decision by seeming to temper American resentment of that tightening of British policy toward neutrals. He was embarrassed when Joy publicly revealed parts of the letter, prompting the secretary of state to send off a rebuke. Evidently it was not until 1817 that JM again answered one of Joy’s notes. Furthermore, this “cosmopolite,” as Joy styled himself, regularly overstated his part in affairs and mistook his influence with both British and American authorities. Given the uneven quality of Joy’s correspondence, with its one-sidedness and its bulk, the editors have chosen to abstract virtually all of his reports from London. The entire correspondence may be found in the Madison Papers microfilm available from the Library of Congress (Joy to JM, 10 Feb. 1807, and JM to Joy, 22 May 1807 [DLC]; [Joy], The Dispute with America, Considered in a Series of Letters from a Cosmopolite to a Clergyman [London, (1812)]; JM to Joy, 15 Aug. 1817 [DLC]). (Secondary sources used for this note: Bradford Perkins, “George Joy, American Propagandist at London, 1805–1815,” New England Quarterly, 34 [1961]: 191–92, 210; Bradford Perkins, Prologue to War: England and the United States, 1805–1815 [Berkeley and Los Angeles, 1968], p. 10.)
